Exhibit 10.3

 

 

 

May 10, 2018

 

Learning Tree International, Inc.

Board of Directors

Attn: Independent Committee

13650 Dulles Technology Drive, Suite 400

Herndon, Virginia 20171

 

 

Re:     Commitment to Reimburse Learning Tree Expenses


Dear Board Members:

 

In January 2018, we advised the Board of Directors (the “Board”) of our
intention to explore the sale of some or all of our shares (the “Sale
Exploration”) of Learning Tree International, Inc. (“Learning Tree”) common
stock, and that we hired our personal financial advisor, Kerlin Capital, to
assist in such efforts. During the January Board meeting, we also expressed our
desire to work in a cooperative manner with the Company if any such potential
transaction were to materialize.

 

In recognition of the time, expense and effort that has and/or may be incurred
by Learning Tree in connection with the Sale Exploration, we, as shareholders of
Learning Tree, agree to reimburse Learning Tree for (1) its legal fees and (2)
Independent Committee meeting fees (“Reimbursed Expenses”) that are incurred by
the Company relating to the Sale Exploration. Such Reimbursed Expenses shall
exclude (i) any financial advisor fees incurred by Learning Tree and (ii) legal
fees associated with the negotiation and documentation of any credit facility
made available to the Company or direct investment into the Company. Such
Reimbursed Expenses shall also be capped at a maximum of (i) $85,000 if no
transaction is consummated and (ii) $175,000 if we consummate a share sale
transaction.

 

To facilitate the payment of the Reimbursed Expenses, the undersigned parties
further agree that (1) Learning Tree will provide an invoice addressed to Dr.
David C. Collins and Mary C. Collins, reasonably documenting such Reimbursed
Expenses and (2) Dr. and Mrs. Collins will pay the full balance of such invoice
within fifteen (15) business days of receipt.

 

If you are in agreement with this letter agreement, please sign and return an
original copy to us and we will make sure that the Independent Committee
receives the fully executed version of this letter agreement.

 

  Sincerely,           Dr. David C. Collins and Mary C. Collins

 

 

 

--------------------------------------------------------------------------------

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

Dr. David C. Collins and Mary C. Collins

 

 

By: /s/ Dr. David C. Collins

Name: Dr. David C. Collins

 

 

By: /s/ Mary C. Collins

Name: Mary C. Collins

 

 

 

Independent Committee of Learning Tree International, Inc.

 

 

By: /s/s Richard Surratt

Name: Richard Surratt

Title: Chairman of the Independent Committee

 

 

[Signature Page]

 

 

--------------------------------------------------------------------------------

 

 

June 29, 2018

 

Learning Tree International, Inc.

Board of Directors

Attn: Independent Committee

13650 Dulles Technology Drive, Suite 400

Herndon, Virginia 20171

 

 

Re:     First Amendment to Commitment to Reimburse Learning Tree Expenses


Dear Board Members:

 

Reference is made to that certain Expense Reimbursement Letter (the “Letter”),
dated as of May 10, 2018, by and between Dr. David C. and Mrs. Mary C. Collins
and Learning Tree International, Inc. (the “Company”), pursuant to which we
agreed to reimburse the Company for certain expenses incurred by the Company in
connection with our exploration of the sale of some or all of our shares (the
“Sale Exploration”) of the Company’s common stock.

 

This amendment amends and restates paragraphs two and three of the Letter in
their entirety as follows:

 

In recognition of the time, expense and effort that has been incurred by the
Company in connection with the Sale Exploration, the sale of our shares to the
Kevin Ross Gruneich Legacy Trust (the “Sale Transaction”) and the negotiation
and documentation of the credit facility made available to the Company by the
Kevin Ross Gruneich Legacy Trust (the “Credit Agreement Transaction,” and,
together with the Sale Transaction, the “Transactions”), we, as shareholders of
the Company, agree to reimburse the Company for its transaction expenses
incurred in connection with the Sale Exploration and the Transactions,
including, without limitation, its attorneys’ fees, accounting fees, consulting
fees, filing fees, Board Committee meeting fees and its other out-of-pocket
expenses (collectively, the “Reimbursed Expenses”) in the amount of $402,186.00.

 

The Reimbursed Expenses shall be paid to the Company concurrently with, and
contingent upon, the closing of the Transactions.

 

All other provisions of the Letter remain in full force and effect.

 

If you are in agreement with this amendment, please sign and return an original
copy to us and we will make sure that the Independent Committee receives the
fully executed version of this amendment.

 

 

Sincerely,

 

/S/ DR. DAVID C. COLLINS and MARY C. COLLINS

 

Dr. David C. Collins and Mary C. Collins 

 

 

--------------------------------------------------------------------------------

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

Dr. David C. Collins and Mary C. Collins

 

 

By: /s/ DAVID C. COLLINS

Name: Dr. David C. Collins

 

 

By: /s/ MARY C. COLLINS

Name: Mary C. Collins

 

 

Independent Committee of Learning Tree International, Inc.

 

 

By: /s/ RICHARD SURRATT

Name: Richard Surratt

Title: Chairman of the Independent Committee

 

 

[Signature Page to Amendment to the Expense Reimbursement Letter]